                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


    JAMES ALLEN BROWN,

                 Plaintiff,                                  CIVIL ACTION NO.: 4:21-cv-38

         v.

    PHEOBE PUTNEY MEMORIAL
    HOSPITAL; 1 ALBANY JAIL/DOUGHERTY
    COUNTY JAIL; and
    DIAGNOSTICS/JACKSON GDC,

                 Defendants.


                                             ORDER

        After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s February 19, 2021, Report and Recommendation, (doc. 6), to which plaintiff has filed an

objection, (doc. 9).      For the following reasons, the Court ADOPTS the Report and

Recommendation as its opinion.

        Plaintiff’s claims derive from a 2015 incident in which he was arrested after receiving

multiple gunshot wounds. (Doc. 1.) He alleges that he did not receive adequate medical care

from Phoebe Putney Memorial Hospital at the time of his arrest. (Id. at 2–3.) His Complaint

also alleges that events giving rise to his claims occurred at eight Georgia detention facilities. (Id.

at 4.) Upon review of the pleadings, the Magistrate Judge found that the only claim related to this

district—the denial of a cane while at Georgia State Prison—did not arise from the same

transaction or occurrence as the other claims asserted and was, therefore, improperly joined.



1
  The Complaint misspells the name of Phoebe Putney Memorial Hospital. (Doc. 1.) The Court has
adopted the spelling provided by plaintiff to avoid confusion.
(Doc. 6 at 2–3.) He recommended that the claims related to the denial of a cane be severed and

dismissed as they are time-barred. (Id. at 3–4.) The Magistrate Judge further recommended that

the remaining claims be transferred to the Middle District of Georgia. (Id. at 4–5.)

       Plaintiff’s objection takes the form of an Amended Complaint. (Doc. 9.) It does not

directly address any of the deficiencies identified by the Magistrate Judge. Though the Amended

Complaint continues to list three detention centers in this district—Georgia State Prison, Coffee

Correction Facility, and Smith Transitional Center—it is silent as to what alleged injury occurred

at those locations. (Id. at 7.) Plaintiff’s claim that he was denied a cane while at Georgia State

Prison has been seemingly abandoned, as it is not revived in the amendment. (Compare doc. 1 at

4 & 8 (discussing denial of cane) with doc. 9 (making no reference to the denial of a cane).) The

closest that plaintiff comes to alleging that he suffered an injury in this district is in referencing

the denial of a grievance alleging discrimination in not providing a lower lever cell and bunk.

(Doc. 9 at 7.) This reference is not sufficiently clear and does not contain enough facts to

constitute a plausible claim for relief. Moreover, “[a]n allegation that prison officials denied

grievances does not ‘support a finding of constitutional violations on the part of’ those defendants.”

Gresham v. Lewis, No. 6:15-CV-86, 2016 WL 164317, at *3 (S.D. Ga. Jan. 13, 2016) (citing

Bennett v. Sec’y, Fla. Dep’t of Corr., No. 4:12CV32-MP/CAS, 2012 WL 4760856, at *1 (N.D.

Fla. Aug. 27, 2012)), report and recommendation adopted, No. 4:12-CV-00032-MP-CAS, 2012

WL 4760797 (N.D. Fla. Oct. 2, 2012) (quoting Raske v. Dugger, 819 F. Supp. 1046, 1054 (M.D.

Fla. 1993)); see also Ludy v. Nelson, No. 5:14-CV-73-MTT-CHW, 2014 WL 2003017, at *3

(M.D. Ga. Apr. 18, 2014), report and recommendation adopted, No. 5:14-CV-73 MTT, 2014 WL

2003096 (M.D. Ga. May 15, 2014) (“However, the mere fact that a prison official denies a

grievance is insufficient to impose liability under § 1983.”) (citing Gallagher v. Shelton, 587 F.3d




                                                  2
1063, 1069 (10th Cir. 2009), and Baker v. Rexroad, 159 Fed.Appx. 61, 62 (11th Cir. 2005)).

       The objection also does not address the Magistrate Judge’s recommendation that the

remaining claims be transferred to the Middle District of Georgia. (Doc. 6 at 4–5.) Beyond non-

specific references to Georgia Department of Corrections Facilities improperly deducting funds

from Plaintiff’s inmate account, (doc. 9 at 10), all of the alleged misconduct occurred in Dougherty

County, Georgia. (Id. at 4–5.) Furthermore, all of the named defendants—with the exception of

the Georgia Department of Corrections—are located in Dougherty and Butts Counties, Georgia.

(Id. at 2–3.) Therefore, the Middle District of Georgia is the proper venue for the remaining

claims. 28 U.S.C. § 1391(b) (venue); 28 U.S.C. § 1406 (district courts may dismiss or transfer

cases suffering venue defects); see also, 28 U.S.C. § 90(b) (defining Middle District of Georgia).

       Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 6), as its opinion.

Plaintiff’s claims derived from the denial of a cane while at Georgia State Prison are SEVERED

and DISMISSED. The Clerk of Court is DIRECTED to TRANSFER all remaining claims to

the Middle District of Georgia and to CLOSE this case.

       SO ORDERED, this 24th day of June, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 3
